EXHIBIT 10.1
 
 


CONSULTANT SERVICE AGREEMENT
 
This Consultant Service Agreement (“Agreement”) is made and entered into by and
between Sky Petroleum, Inc., a Nevada corporation (“Company”), and ETDDM
Corporation, a Seychelles International Business Company (IBC) incorporated in
the Republic of Seychelles (“Consultant”), effective the 1st of December, 2011
(the “Effective Date”).  Consultant and Company are referred to herein as the
“Parties.”
 
WHEREAS, Consultant and certain of Consultant’s directors have experience,
know-how, qualifications, authority and expertise to provide consultation and
advice to Company with respect to management, corporate financing and corporate
development;
 
WHEREAS, Company owns certain oil and gas property rights in Albania (the
“Business”) under the terms of the Production Sharing Contract for the
exploration and development of Blocks 4, 5, and Dumre (the “PSC”) between Sky
Petroleum and the Ministry of Economy Trade and Energy of Albania, acting by and
through the National Agency of Natural Resources (“AKBN”), approved by the
Council of Ministers (No. 958) on November 24, 2010;
 
WHEREAS, Company desires to appoint one of Consultant’s directors, Tobias
Gondorf, in his capacity as director of Consultant (the “Consultant Director”),
as Interim Chief Executive Officer of Company (the “Interim CEO”) and to retain
Consultant as consultant to use Consultant’s and Consultant Director’s
experience, know-how, qualifications and expertise in connection with the
Business and the PSC under terms and conditions set forth in this Agreement; and
 
WHEREAS, Consultant desires to have Consultant Director serve on behalf of
Consultant as the Interim CEO and to provide services and expertise related to
the Business and the PSC for the consideration set forth in this Agreement.
 
NOW THEREFORE, in consideration of the mutual promises, warranties and
representations hereinafter set forth, Company and Consultant agree as follows:
 
1.
TERM

 
The term of this Agreement will be for a term of one year beginning on the
Effective Date and continuing on a month to month basis thereafter until
terminated (the “Term”); provided however, that the Board of Directors reserves
the right to terminate this Agreement following a ninety (90) day probationary
period (the “Probation Period”) or upon the appointment of a full time Chief
Executive Officer.
 
2.
APPOINTMENT AS INTERIM CEO

 
Consultant and Consultant Director accept the appointment as Interim CEO to
serve in that capacity as a consultant to the Company and its Board of
Directors. Consultant and Consultant Director will not become and serve as a
member of Company’s Board of Directors.
 


– 1 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 
 
3.
DUTIES OF CONSULTANT

 
Except as otherwise expressly provided below, during the Term:
 
 
3.1.
Consultant Director on behalf of Consultant shall serve as the Interim CEO of
the Company and carry out the duties of the Chief Executive Officer until a
permanent Chief Executive Officer  is appointed; assist Company with the
development and implementation of its business strategy; the negotiation and
resolution of certain matters arising out of the PSC; corporate financing and
capital raising and such other services as may reasonably be requested by the
Board of Directors of Company (“Services”).

 
 
3.2.
Consultant Director on behalf of Consultant shall perform Services diligently
and in accordance with sound and generally accepted industry standards and all
applicable laws.  During the Term of this Agreement, Consultant Director shall
devote such portion of its/their time, attention, skill and energy to the
Company as may be reasonably required to perform the Services required by this
Agreement, and shall assume and perform to the best of its ability such of the
Services required under this Agreement or as the Company shall request from
Consultant and Consultant Director from time to time under the terms of this
Agreement.  If the Consultant is unable to provide the services of the
Consultant Director as Interim CEO then the agreement will terminate
immediately.

 
 
3.3.
Consultant and Consultant Director shall avoid any impropriety or conflicts that
would reasonably be expected to have a material adverse affect on the Company or
the Business.  Consultant and Consultant Director shall act in Company’s best
interests in the furtherance of the Business and shall not (i) make
representations about the Company or its business that are untrue, misleading or
inconsistent with written materials prepared by Company, (ii) disparage any
competitor of Company or (iii) take any other action that would reasonably be
expected to damage the reputation or goodwill of the Company.

 
 
3.4.
Consultant shall comply with all applicable law, including but not limited to,
United States securities laws.

 
 
3.5.
Consultant shall be solely responsible for the payment of all federal, state or
local taxes payable with respect to all amounts paid to Consultant under this
Agreement; provided, however, that if a taxing authority determines in writing
that Company is liable for collection and/or remittance of any such taxes,
Company may withhold compensation payable under this Agreement in such amount as
may be reasonably be estimated to provide for such remittance of taxes by
Company and Consultant shall promptly reimburse Company for all such additional
payments that Company has theretofore made.

 
 
3.6.
Consultant shall maintain reasonably complete written records of its activities
undertaken on behalf of Company in connection with the Services, such records to
be the property of Company, and Consultant shall submit written reports to

 


– 2 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 

 
Company for additional records at such times as Company may reasonably request.

 
4.
WARRANTIES, REPRESENTATIONS, COVENANTS AND ETHICAL OBLIGATIONS OF THE PARTIES

 
 
4.1
Consultant warrants, represents and acknowledges that:

 
 
(a)
Consultant has the requisite power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  This Agreement constitutes the valid and
binding obligations of Consultant enforceable against Consultant in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 
 
(b)
Consultant is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with its execution, delivery and performance of this Agreement.

 
 
(c)
In respect of any business for which Consultant provides Services to Company,
the Consultant has not paid and will not pay any political contributions, bribe,
payment or any consideration in connection with the Services or the Business.

 
 
(d)
Consultant is aware of and will comply with those laws of the United States of
America, which are applicable to Company’s relationship with Consultant,
including the Foreign Corrupt Practices Act of 1997, as amended.

 
 
(e)
As of the date of this Agreement and during the Term, no official of the
government, any agency or state-owned company, any political party, or any
public international organization, has or will own, directly or indirectly, any
legal or beneficial interest in Consultant, Consultant’s rights under this
Agreement or Company’s payments hereunder.

 
 
(f)
Consultant has received a copy of Company’s corporate governance policies and
its code of ethics, and Consultant will do nothing in the performance of the
Services which will be in conflict with Company corporate governance policies or
its code of ethics.

 
 
4.2
Consultant will not solicit or cause to be solicited the employment of or hire
any employee of Company or circumvent any opportunity of Company for a period of
one year after the end of the Term.

 


– 3 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 

 
4.5
Consultant shall give prompt notice to Company if Consultant has failed to
materially comply with or has breached any of its warranties, representations or
obligations hereunder.  The warranties and representations and obligations
herein shall survive termination of this Agreement for a period ending two years
after the end of the Term, unless otherwise expressly provided in this
Agreement.

 
 
4.6
Company warrants, represents and acknowledges that:

 
(a) it holds a current and valid Directors’ & Officers’ liability insurance (D&O
Insurance) in place with a reputable United States of America insurance provider
to cover any litigation against one or all of its directors or officers;
 
(b) it will add Consultant Director, Tobias Gondorf, to the individuals covered
by its D&O Insurance during the time Consultant acts as Interim CEO;
 
(c) it will provide ongoing D&O Insurance coverage for Consultant Director,
Tobias Gondorf, for two (2) years after termination of Consultant’s role as
Interim CEO;
 
(d) all federal, state and local taxes, and all social security, pension and
other employee benefit related payments have been duly paid as of this date and
the Company is current on all of those; and that
 
(e) neither Consultant nor any of its directors have received any non-publicly
available information concerning the Company, and that Company has made all
proper and necessary announcement and public filings with regards to its
operations and any material events.
 
 
5.           CONTRACTOR
 
 
5.1
Consultant shall perform all Services as a contractor and understands and agrees
that the appointment as Interim CEO is intended to be an interim appointment.

 
 
5.2
Consultant shall not, on Company’s behalf, negotiate or enter into any
non-ordinary course of business agreements without Company’s Board of Directors
prior consent and approval.

 
 
5.3
Except as otherwise approved by the Company’s Board of Directors, Consultant is
not entitled to any benefit or participate in any benefit plan that Company may
provide for its employees or officers.

 
 
5.4
Consultant Director as Interim CEO will be primarily based in London and at
Company’s offices in Albania.

 
 
5.5
All reasonable direct expenses (including, but not limited to, travel and living
expenses) related to performing Services by Consultant shall be borne and paid
for by the Company.

 


– 4 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 

6.
COMPENSATION FOR SERVICES



 
 
6.1
Company shall pay Consultant, as complete compensation for Services, as follows:

 
 
(a)
a signing bonus of 100,000 shares of common stock of the Company (the “Bonus
Shares”), issuable within ten business days of Consultant Director’s appointment
as Interim CEO;

 
 
(b)
a Consultant fee of US$15,000 per month, payable in accordance with the
Company’s standard payment practices;

 
 
(c)
commencing beginning on March 1, 2012, a retention fee of 150,000 shares (the
“Retention Shares”) for each three month period of service as the Interim CEO
under this Agreement, and payable each June 1, September 1, December 1 and March
1, thereafter during Consultant’s service as the Interim CEO; and

 
 
(d)
a grant of 250,000 stock options (the “Stock Options”) under the Company’s stock
option plan, exercisable to acquire shares of common stock at $ 0.25 per share,
and vesting on the six (6) month anniversary of such grant or immediately upon a
change of control of the Company.

 
None of the Bonus Shares, Retention Shares, Stock Options or the common stock
acquirable upon exercise of the Stock Options have been or will be registered
under the United States Securities Act of 1933, as amended (the “Securities
Act”), and are deemed “restricted securities” as defined under Rule 144(a)(3) of
the Securities Act.
 
7.           NO ASSIGNMENT
 
 
7.1
Consultant shall not delegate or assign any of its rights or obligations under
this Agreement.

 
8.           CONFIDENTIALITY
 
 
8.1
Consultant shall keep confidential all information provided by Company which is
designated as proprietary or confidential or developed by Consultant
hereunder.  Such information shall be the property of Company.  Consultant shall
not disclose any such proprietary or confidential information to any third party
except with Company’s prior written consent.  Company shall own all intellectual
property rights and copyrights in such information.  This obligation shall not
apply to information which (a) is or becomes part of the public domain or is
publicly disclosed by a source other than Consultant, (b) is or has been
disclosed to Consultant from a source other than Company without violation of
any obligation of confidentiality or (c) is independently developed by
Consultant other than for purposes of this Agreement prior to Consultant’s
receipt of such information from Company.

 


– 5 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 

 
8.2
The obligations in this Article 8 shall survive termination of this Agreement
for three (3) years.

 
9.           TERMINATION
 
 
9.1
This Agreement may be terminated by either party with 30 days written notice.

 
10.           CHOICE OF LAW AND FORUM; RESOLUTION OF DISPUTES
 
 
10.1
This Agreement and the rights and obligations of the parties hereunder shall be
governed by and interpreted in accordance with the internal laws of the State of
Texas, Travis County, United States of America, without regards to conflicts of
laws principles, except for any statute of the United States of America which
would require application of another country’s law.

 
 
10.2
All disputes relating to or arising out of this Agreement shall be finally
settled under the Rules of Conciliation and Arbitration of the International
Chamber of Commerce by three arbitrators, of whom Company shall select one,
Consultant shall select another and the two arbitrators so selected shall select
the third.   The place of arbitration shall be Austin, Texas and the language of
arbitration shall be English.  The parties waive any right to appeal to the
court given under Section 45, Section 69 or any other Section of the Arbitration
Act 1996.

 
 
10.3
In no event shall either party be liable to the other for any consequential,
indirect, incidental, or punitive damages arising out of, or in connection with,
this Agreement.

 
12.           NOTICES AND COMMUNICATIONS
 
All notices, consents and other communications provided for herein shall be in
writing and shall be properly given when delivered in person or when sent by
facsimile or e-mail to the following addresses:
 
To Company:
 

 
Name:
Mr. Michael Noonan
 
Title:
Secretary
 
Company:
Sky Petroleum, Inc.
 
Address:
401 Congress Avenue, Suite 1540
Austin, TX  78701
 
Phone:
+ 1-512-687-3427
 
Email:
mnoonan@skypete.com

 
To Consultant:
 

 
Name:
ETDDM Corporation
 
Address:
57 Prince’s Gate
London SW7 2PG
United Kingdom


 
– 6 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Phone:
+44 773 0065 760
 
Email:
tgondorf@hotmail.com
 
Attention:
Tobias Gondorf – Director

 
Notices will be deemed effective on delivery for personal delivery, 24 hours
after transmission by facsimile or e-mail and 72 hours after transmission by
reputable international delivery service.  Either party may change the above
addresses and numbers by giving notice of the change to the other party.
 
13.           MISCELLANEOUS
 
 
13.1
This Agreement is the entire agreement between the parties with respect to the
subject matter hereof, and no prior promises or agreements, written or oral,
express or implied, shall be of any force or effect.

 
 
13.2
This Agreement may be modified or amended only by written instrument executed by
both parties.

 
 
13.3
No waiver by either party of any default or breach by the other party shall be
construed as a waiver of any future default or breach.  No waiver of breach or
default shall be implied from the acceptance of any payment or service.

 
 
13.4
The headings used in this Agreement are for convenience only and shall not be
used for purposes of construction or interpretation.

 
 
IN WITNESS WHEREOF, the undersigned have entered into the Agreement, intending
to be legally bound thereby.
 
Executed this _____21st___ day of November, 2011.
 
COMPANY
 
Sky Petroleum, Inc.
 
/s/ Karim Jobanputra            
Karim Jobanputra, Chairman of the Board of Directors
 




CONSULTANT
 
ETDDM Corporation
 
/s/ Tobias Gondorf             
Tobias Gondorf, Director
 


– 7 –
Advisory Board Agreement
 
 

--------------------------------------------------------------------------------

 